DETAILED ACTION
Claims 1-14 as filed 11/07/2019 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hose reel mount (claims 1 and 8) and mounting bracket (claims 3 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 8 is objected to because of the following informalities:  “A wirelessly controlled hose reel, comprising: An wirelessly controlled hose reel, comprising:” should be “A wirelessly controlled hose reel, comprising:”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “an application installed on the mobile application” should be “an application installed on the mobile device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7Tracey et al. (US Patent 9079748) in view of Lopez (US Patent 8336800).
Regarding Claim 1, Tracey discloses a wirelessly controlled hose reel 2, comprising: a rotatable hose reel 8; a motor 9 operably coupled to the hose reel (col. 9, lines 52-56); a wireless transceiver 11 (receiver 11 may be a transceiver; col. 41, lines 50-54) operably coupled to the motor 9 (Figure 1 especially); a controller (either user interface 6 or remote control 7) wirelessly connected to the wireless transceiver 11 (col. 9, lines 38-40, col. 10, lines 61-67), wherein the controller controls the operation of the motor (via signals sent from the controller, either interface 6 or remote control 7, to the transceiver 11 and thereby the motor 9; Figure 1 especially).
Tracey does not disclose a hose reel mount with the hose reel rotatably attached thereto.
Lopez teaches a motor powered hose reel and further teaches a hose reel mount (including support panels 18) with the hose reel 26 rotatably attached thereto (col. 2, lines 39-43).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey to include a hose reel mount as taught by Lopez for the purpose of providing an arrangement to mount the hose reel to a wall (as taught by Lopez).
Regarding Claim 2, Tracey does not disclose a toggle kill switch, wherein the kill switch shuts down the motor.
Lopez further teaches the combination of a remote control 68 for the motor and a power switch 64
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey to include a toggle kill switch as taught by Lopez for the purpose of allowing a user to completely shut off the power to the motor when the device is not in use.
Regarding Claim 3, Tracey in view of Lopez further discloses a mounting bracket (12 as taught by Lopez) on the hose reel mount (18 as taught by Lopez) to attach the hose reel mount to a structure (wall structure of a building as taught by Lopez).
Regarding Claim 5, Tracey further discloses a power source operably coupled to the motor (the motor is an electric motor and therefore inherently includes a power source to operate).
Regarding Claim 6, Tracey further discloses a hose connection (at the outlet 21 of flow controller 3 as shown in Figures 1 and 3) fluidly connected to a water source 13.
Regarding Claim 7, Tracey further discloses an automated shut off valve 13 (via controller 10) connected to the water source 13 and the hose connection 21.
Claims 4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US Patent 9079748) in view of Lopez (US Patent 8336800) and further in view of Lee (US Patent Application 2018/0127233).
Regarding Claim 4, Tracey does not disclose the reel is made of plastic.
Lee teaches a garden hose storage reel and further teaches the reel (including spool 1) is made of plastic (para. 0019).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey such that the reel is 
Regarding Claim 8, Tracey discloses a wirelessly controlled hose reel 2, comprising: An wirelessly controlled hose reel 2, comprising: a rotatable hose reel 8; a motor 9 operably coupled to the hose reel (col. 9, lines 52-56); a wirelessly transceiver 11 (receiver 11 may be a transceiver; col. 41, lines 50-54) operably coupled to the motor 9 (Figure 1 especially). 
Tracey does not disclose a hose reel mount with the hose reel rotatably attached thereto.
Lopez teaches a motor powered hose reel and further teaches a hose reel mount (including support panels 18) with the hose reel 26 rotatably attached thereto (col. 2, lines 39-43).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey to include a hose reel mount as taught by Lopez for the purpose of providing an arrangement to mount the hose reel to a wall (as taught by Lopez).
Tracey further discloses a user interface 6 wirelessly connected to the wireless transceiver 11 (col. 9, lines 38-40), wherein the user interface controls the motor (Figure 1 especially).
Tracey does not disclose the user interface is a mobile device and an application installed on the mobile application, wherein the mobile application controls the motor.
Lee teaches a motor powered hose reel and further teaches (para. 0023 especially) a user interface is a mobile device (“smartphone”; para. 0023) and an 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey such that the user interface is an application on a mobile device as taught by Lee for the purpose of utilizing a specific interface known in the art.
Regarding Claim 9, Tracey does not disclose a toggle kill switch, wherein the kill switch shuts down the motor.
Lopez further teaches the combination of a remote control 68 for the motor and a power switch 64 (readable as a toggle kill switch), wherein the power switch shuts down the motor.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey to include a toggle kill switch as taught by Lopez for the purpose of allowing a user to completely shut off the power to the motor when the device is not in use.
Regarding Claim 10, Tracey in view of Lopez further discloses a mounting bracket (12 as taught by Lopez) on the hose reel mount (18 as taught by Lopez) to attach the hose reel mount to a structure (wall structure of a building as taught by Lopez).
Regarding Claim 11, Tracey does not disclose the reel is made of plastic.
Lee teaches a garden hose storage reel and further teaches the reel (including spool 1
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tracey such that the reel is made of plastic as taught by Lee for the purpose of utilizing an inexpensive and readily available material known in the art to be suitable for use in hose reels.
Regarding Claim 12, Tracey further discloses a power source operably coupled to the motor (the motor is an electric motor and therefore inherently includes a power source to operate).
Regarding Claim 13, Tracey further discloses a hose connection (at the outlet 21 of flow controller 3 as shown in Figures 1 and 3) fluidly connected to a water source 13.
Regarding Claim 14, Tracey further discloses an automated shut off valve 13 (via controller 10) connected to the water source 13 and the hose connection 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753